Quayle ACTION
This application is in condition for allowance except for the following formal matters:
Election/Restrictions
Applicant’s election of the apparatus claims 1 - 12 in the reply filed on 08/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 – 12 are allowable. The restriction requirement among the apparatus and method, as set forth in the Office action mailed on 02/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claim 28, directed to a method for closing an opening, remains withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
Specification
	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
throughout the specification the reference number “106” is designated to multiple structures (trigger, proximal end of shaft, the shaft, a tooth, etc.); 
throughout the specification the reference number “148a” is designated to multiple structures (pin, connector, etc.);
throughout the specification the reference number “126” is designated to multiple structures (pushrod and push tube);
Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148a” has been used to designate both “the connector” and “the pin” in Fig. 2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1 – 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination fails to disclose or make obvious a suturing tissue apparatus comprising an elongated shaft, a hollow needle within said shaft, the needle including a slit and multiple anchors disposed in single file inside the needle, each of the multiple anchors comprises an elongated body, a loop connected to said body and exiting the needle through the slit, and a fin emerging outwardly from the body, and the fin of the distal most anchor protrudes from the needle; the apparatus further comprising a thread threaded through said loops of said anchors, and a pushrod disposed in the space between said needle and said inner wall of the shaft, wherein the pushrod pushes the fin of the most distal anchor.
The closest prior art, Deitch (US 20140128914 A1), teaches a system of anchoring tissue comprising a needle (cannula 40) comprising a slit (see Fig. 1), and an anchor, wherein the anchor comprises an elongated body, fin (spine 34), and a loop (eyelet 36), wherein the loop exits the slit of the needle (Fig. 1). However, Deitch does not disclose multiple anchors in a single file inside said needle, conversely Deitch teaches two separate needles used to deploy individual anchors. Furthermore, Deitch does not disclose an elongated shaft or a pushrod used for pushing said fins. There is no motivation nor would it have been obvious to modify the system of Deitch to include .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bachar (US 20150257751 A1) teaches a suturing device with anchors comprising an elongated body, a fin, and looping portion.
Douk (US 20070051377 A1) teaches a suturing / anchoring device where the anchors are within a needle in single file, and comprising a fin.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771    

/MELANIE R TYSON/Primary Examiner, Art Unit 3771